Citation Nr: 0629320	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 17, 
2000 for a 100 percent schedular disability rating for post 
traumatic stress disorder, (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to 
January 1969.  

In June 2005, the Board denied an appeal for an effective 
date prior to October 2000 for a 100 percent schedular rating 
for PTSD.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2006, the Court granted a Joint Motion for Remand, vacating 
the Board's June 2005 decision for compliance with the 
instructions in the Joint Motion.  The Joint Motion 
instructions were:

. . . for the BVA to ascertain and clearly set 
forth what benefit(s) Appellant is currently 
seeking.  Once the BVA clarifies the issue(s) 
involved, it should readjudicate Appellant's case 
accordingly.  

This would appear to be a rather curious requirement in the 
context of a veteran represented by an attorney.  
Nevertheless, to comply, the Board will describe the 
procedural steps that occurred to perfect the issue on 
appeal, and then address it.  In doing so, it may be useful 
also to describe what is not on appeal.  This will begin with 
the first rating action awarding benefits of any kind to the 
veteran.  

In October 2001, the RO granted service connection for PTSD 
and assigned a 30 percent disability evaluation effective 
from October 1997, (the date of claim).  In correspondence 
dated in January 2002, the veteran filed a notice of 
disagreement contesting both the disability rating assigned 
to his PTSD, (i.e., he sought an increased rating) as well as 
the effective date of service connection for this condition.  

In July 2002, the RO issued a statement of the case 
(SOC)/rating action which granted an increased 100 percent 
disability rating for PTSD, effective from October 17, 2000, 
and continued to deny a rating in excess of 30 percent prior 
to October 2000.  The veteran had until October 2002 to 
perfect an appeal of the increased rating matter raised by 
his notice of disagreement.  He did not, and that matter 
became final.  Thus, what is not on appeal is the issue of 
entitlement to an increased rating for his PTSD.   

In February 2003, the RO issued a SOC concerning the issue of 
entitlement to an effective date prior to October 1997 for 
service connection for PTSD.  The veteran had until April 
2003 to perfect an appeal of this issue.  He did not, and 
this decision became final.  Therefore, what also is not on 
appeal is entitlement to an effective date prior to October 
1997 for the establishment of service connection for PTSD, 
and the decisions made in the October 2001 rating action are 
final.  

In February 2003, the veteran filed a notice of disagreement 
with the effective date of the 100 percent schedular rating 
assigned for PTSD in the July 2002 rating action.  In March 
2003, the RO issued a statement of the case which addressed 
the issue of an earlier effective date prior to October 17, 
2000 for the 100 percent disability rating for the veteran's 
service-connected PTSD.  In April 2003, the veteran timely 
perfected an appeal of this issue.  

Accordingly, the issue before the Board, and the benefit the 
Board understands the appellant is currently seeking is 
entitlement to an effective date prior to October 2000 for a 
100 percent schedular rating for PTSD.  Put another way, the 
question is whether the veteran met the criteria for a 100 
percent schedular rating for PTSD before October 2000.  


FINDING OF FACT

Prior to October 17, 2000, the veteran's PTSD was not 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  

CONCLUSION OF LAW

Prior to October 17, 2000, the criteria for a 100 percent 
evaluation for PTSD were not met.  38 U.S.C.A. §§ 1155, 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400, which in pertinent part provide 
that an effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  (Emphasis added.)  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  An evaluation of 
the level of disability includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
VA must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, a rating of 100 percent is 
warranted for PTSD where the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

After reviewing the evidence of record, which consists of VA 
treatment records, a VA examination for PTSD, a 
reconsideration notice for Social Security disability 
benefits, and a Request for Employment Information, it is the 
Board's conclusion the veteran did not meet the criteria for 
a 100 percent schedular evaluation prior to October 2000.  

In February 1998, the veteran underwent a VA examination for 
PTSD.  The report noted the veteran's complaints of 
difficulty sleeping and concentrating, hypervigilence, and 
depression.  He also reported that he does not have any deep 
social and personal contacts.  Mental status examination 
revealed the veteran to be casually dressed and adequately 
groomed.  He was alert and cooperative, but seemed 
preoccupied at times.  His speech was normal, and his thought 
content was goal directed.  There was no rapid thinking or 
flight of ideas, no evidence of thought blocking and no 
evidence of delusions.  There were also no signs of a formal 
thought disorder.  He denied having panic attacks, but did 
report occasionally hearing something, along with seeing the 
image of a rectangular object.  The report noted that the 
veteran did have a concentration problem, but his judgment 
was good, and he was not suicidal or homicidal.  He was 
fully-oriented, but had some difficulty with his memory.  The 
report concluded with a diagnosis of PTSD, and listed a GAF 
score of 55.

The medical treatment evidence showed that the veteran was 
seen by VA on a nearly weekly basis in group therapy for his 
PTSD.  This shows that the veteran was a full participant in 
group, but complained of decreased appetite, intrusive 
thoughts, flashbacks, and sleep disturbance.  However, he was 
not suicidal or homicidal, he was not disoriented, and there 
was no indication that he was unable to maintain minimal 
personal hygiene.  He was employed until October 17, 2000, 
and at one point in 1998, had difficulty deciding between 
employment at a casino and continuing to sell cars.  
Throughout this period, when noted, the veteran had a global 
assessment of functioning (GAF) score typically of 55, 
although in September 1998 and December 1998, it was as high 
as 70 and 60, respectively.  In September 2000, VA medical 
records indicated that the veteran began to try to make a 
move to his hometown in Arkansas, but was too confused to 
make the necessary plans.  In less than six months, however, 
the veteran had made plans and relocated to Arkansas.  
Although the veteran also began to receive Social Security 
disability benefits, (effective July 2001), he was in receipt 
of those benefits for PTSD and fibromyalgia.  He is not 
service-connected for fibromyalgia.  

A VA Form 21-4292, Request for Employment Information was 
submitted on behalf of the veteran's claim.  This statement 
from his most recent employer indicated that the veteran was 
employed from May 2000 to October 17, 2000, working 48 hours 
per week, in car sales.  The employer did not indicate the 
reason for the veteran's termination but did indicate that no 
concessions were made while he was employed and that he was 
not receiving or entitled to receive any retirement or 
benefits in connection with his employment.  

As indicated, GAF scores noted during the relevant period 
were generally in the mid-50s, with a high of 70 in September 
1998.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness. Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 51-60 GAF 
score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61-70 GAF score 
indicates the examiner's assessment of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  The GAF scores 
assigned during the relevant time frame have been considered, 
together with all the relevant records.  Simply stated, the 
psychiatric symptoms and related impairment described in the 
record is not indicative of a level of impairment which 
approximates the criteria for a 100 percent schedular 
evaluation.  The veteran was employed, he was able to 
communicate with normal speech, there was no indication of 
hygiene problems or grossly inappropriate behavior, no 
reflection of memory loss of the character contemplated for a 
100 percent rating, and no intimations that he was a 
persistent danger to himself or others.  Accordingly, a basis 
upon which to assign a 100 percent schedular evaluation for 
PTSD prior to October 17, 2000 has not been presented and the 
appeal is denied.  

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, informed the 
veteran of the types of evidence needed to substantiate his 
claim, and relevant legal criteria.  In an April 2003 letter 
from the veteran's representative to VA, the veteran's 
representative presents a clear understanding of the laws and 
regulations for an earlier effective date for increased 
compensation and she indicates that she knows the symptoms 
giving rise to 100 percent must be present prior to October 
2000, in order to obtain the benefit sought. Therefore, any 
error on the part of VA in the manner it articulated the 
relevant legal criteria is harmless.

Furthermore, the Board remanded the claim in April 2004 for 
notice compliance. In November 2004, the RO sent a letter to 
the veteran indicating what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. The RO also indicated what the evidence must show in 
order for the veteran to prevail in his claim.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied.

Although full notice was not sent prior to the initial 
adverse adjudication, the veteran received subsequent notice 
of the VCAA , and was given appropriate due process.  The 
veteran was also provided an opportunity to testify at a 
hearing, which he declined, and as previously mentioned, the 
veteran's representative, an attorney, expressed her 
awareness of the legal criteria relevant to entitlement to 
the benefit sought.  It is also observed that the joint 
motion and order vacating the Board's earlier decision on 
this issue made no mention of any defect in VA's duty to 
notify.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran has not identified 
any additional evidence pertinent to his claim that is not 
already of record.  Moreover, as this case involves the level 
of impairment for a discrete block of time long past, a 
current examination would serve no purpose.  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Entitlement to an effective date prior to October 17, 2000, 
for a 100 percent schedular disability rating for PTSD is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


